DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 1,
“… receiving original time-series signals from sensors in the monitored system; detecting and removing spikes from the original time-series signals to produce despiked original time-series signals, wherein detecting the spikes involves, using the original time-series data to optimize a damping factor, which is applied to a threshold for a spike-detection technique, and using the spike-detection technique with the optimized damping factor to detect the spikes; generating despiked synthetic time-series signals, which are statistically indistinguishable from the despiked original time-series signals; including synthetic spikes, which have the same temporal distribution, amplitude distribution and width distribution as the spikes in the original time- series signals, in the despiked synthetic time-series signals to produce synthetic time-series signals with spikes; using the synthetic time-series signals with spikes to train an inferential model; and using the inferential model to perform prognostic-surveillance operations on subsequently-received time-series signals from the monitored system.”
Claims 2-10 are also allowable due to their dependence on claim 1.

Claim 11 is allowed.
The following is an examiner’s statement of reasons for allowance: 

“… receiving original time-series signals from sensors in the monitored system; detecting and removing spikes from the original time-series signals to produce despiked original time-series signals, wherein detecting the spikes involves, using the original time-series data to optimize a damping factor, which is applied to a threshold for a spike-detection technique, and using the spike-detection technique with the optimized damping factor to detect the spikes; generating despiked synthetic time-series signals, which are statistically indistinguishable from the despiked original time-series signals; including synthetic spikes, which have the same temporal distribution, amplitude distribution and width distribution as the spikes in the original time- series signals, in the despiked synthetic time-series signals to produce synthetic time-series signals with spikes; using the synthetic time-series signals with spikes to train an inferential model; and using the inferential model to perform prognostic-surveillance operations on subsequently-received time-series signals from the monitored system.”
Claims 12-18 are also allowable due to their dependence on claim 11.

Claim 19 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 19, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 19,
“… receives original time-series signals from sensors in the monitored system; detects and removes spikes from the original time-series signals to produce despiked original time-series signals, wherein while detecting the spikes, the prognostic-surveillance mechanism, uses the original time-series data to optimize a damping factor, which is applied to a threshold for a spike-detection technique, and uses the spike-detection technique with the optimized damping factor to detect the spikes; generates despiked synthetic time-series signals, which are 
Claim 20 is also allowed based on its dependence on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant disclosure.
United States Patent Publication # US 20180060151 is an invention for a system for validating a prognostic-surveillance mechanism in an enterprise computer system. The system obtains telemetry data comprising a set of raw signals gathered from sensors in the computer system during operation of the computer system, wherein the telemetry signals are gathered over a monitored time period. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867